 



Exhibit 10.1
SETTLEMENT AGREEMENT
     This Settlement Agreement (this “Settlement Agreement”) is entered into as
of December 20, 2006 by and between Boeing Capital Corporation as Lessor
(formerly known as McDonnell Douglas Finance Corporation, “Lessor”), and Great
Lakes Aviation, Ltd. as lessee (the “Lessee”). Capitalized terms used but not
defined herein shall have the meanings ascribed in the Lease (as defined below)
as the context requires.
     WHEREAS, Lessor and the Lessee have entered into that certain Master Lease
Agreement dated as of December 28, 1994 (as amended by Amendment No. 1 to Master
Lease Agreement dated as of April 27, 1995 and as supplemented by Lease
Supplement No. 1 dated December 29, 1994 and Lease Supplement No. 2 dated
April 27, 1995, the “Lease”);
     WHEREAS, as of November 30, 2006, Lessee has defaulted under its Basic Rent
payment and Supplemental Rent obligations on overdue Basic Rent at the Incentive
Rate under the Lease in the amount of $10,067,097 (the “Payment Default”);
     WHEREAS, the parties have determined that it would be in their best
interests to restructure and continue the Lease on the terms and conditions set
forth herein;
     NOW, THEREFORE, in accordance with the foregoing recitals, and in
consideration of the mutual promises, covenants and obligations contained in
this Settlement Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
     1. Lessor and Lessee agree that this Settlement Agreement shall be the
final settlement of the Payment Default. Accordingly, at the Effective Time (as
defined below), Lessor shall finally and completely discharge Lessee’s
obligations in respect of the Payment Defaults and Lessee shall release any
claims against Lessor under the Lease as amended by Attachment A hereto.
     2. Lessor and Lessee hereby agree that (i) Lessee shall pay Lessor the lump
sum of $1,150,000 (the “Lump Sum Payment”) and an amount equal to the
Maintenance Rent for the Engines bearing manufacturer’s serial numbers 115635
and 115657 for Engine Maintenance and Engine LLP Maintenance in accordance with
the “Maintenance Rent” section set forth in Attachment A hereto for the period
from their last Engine Overhaul (as defined in Attachment A hereto) to the
Effective Time (the “Maintenance Rent Payment”) and (ii) Lessor and Lessee shall
execute and deliver an amendment to the Lease in the form set forth in
Attachment A hereto, Amendment No. 2 to Master Lease Agreement (the “Lease
Amendment”). “Effective Time” means when both parties receive executed
counterparts from the other party to this Settlement Agreement and the Lease
Amendment and Lessor receives the Lump Sum Payment and the Maintenance Rent
Payment.

 



--------------------------------------------------------------------------------



 



     3. Lessee hereby represents and warrants to Lessor that, as of the date
hereof, and the Effective Time, that the following statements are true and
accurate:

  (a)   it is a company incorporated under the laws of the State of Iowa and the
corporate power to enter and to perform the transactions contemplated by this
Settlement Agreement and the Lease Amendment;     (b)   the execution, delivery
and performance of this Settlement Agreement and the Lease Amendment have been
duly authorized by all necessary corporate actions on its part, each of this
Settlement Agreement and the Lease Amendment has been duly executed and
delivered by Lessee and the transactions contemplated hereby and thereby do not
and will not violate the constitutional documents of Lessee or any applicable
law, rule or regulation or any provision in any existing agreement binding on
Lessee;     (c)   each of this Settlement Agreement and the Lease Amendment
constitutes its legal, valid and binding obligation;     (d)   there is no Event
of Default or Event under the Lease except for the Payment Default;     (e)   no
consent, including without limitation, any shareholder approval or the consent
of any affiliate or holder of any indebtedness of Lessee or of a party to any
agreement binding on Lessee, is or will be required as a condition to the
validity of this Agreement or the Lease Amendment or, if required, all such
consents have been or will be duly obtained;     (f)   No Event of Loss has
occurred in respect of the Aircraft, Engines or Propellers and the Certificates
of Airworthiness for the Aircraft remain in full force and effect and the
Aircraft are in good repair, condition and appearance;     (g)   Lessee is not
entitled to any offset against Rent or any other amounts payable under this
Settlement Agreement, the Lease Amendment or the Lease, either before or after
giving effect to the execution and delivery hereof;     (h)   Lessee has no
claim against, and there are no actions by Lessee against Lessor with respect to
the Aircraft or Lease; and     (i)   The Aircraft are not subject to any
sublease or similar arrangements.

     4. This Settlement Agreement shall be effective at the Effective Time.
     5. This Settlement Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
negotiations and discussions of the parties, whether oral or written, with
respect to the subject matter hereof.

2



--------------------------------------------------------------------------------



 



     6. This Settlement Agreement may not be modified, amended, or supplemented
except in a writing signed by all parties. Each party agrees from time to time
to do and perform such other and further acts and execute and deliver any and
all such other instruments as may be required by law or reasonably requested by
the other party at the requesting party’s expense to establish, maintain and
protect the rights and remedies of the requesting party and carry out and effect
the intent and purpose of this Settlement Agreement.
     7. This Settlement Agreement shall inure to the benefit of, and be binding
upon, the legal representatives, successors and assigns of the parties hereto,
except that no assignment by a party shall operate to relieve that party of its
duties and obligations hereunder.
     8. This Settlement Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
     9. This Settlement Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to its conflict of law principles.
     10. The parties hereto agree to keep the terms and existence of this
Settlement Agreement confidential, except as may be disclosed to officers,
employees, and agents of each party with a need to know and to its attorneys and
accountants, and upon the condition that each such officer, director, employee,
attorney, accountant or agent shall keep such information confidential, or as
required to be disclosed by law..

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Settlement
Agreement by their duly authorized representatives as of the date first set
forth hereinabove.

                      BOEING CAPITAL CORPORATION       GREAT LAKES AVIATION,
LTD.    
 
                   
By:
  /s/ Frank Duckstein
 
      By:   /s/ Michael Matthews
 
   
Name:
  Frank Duckstein       Name:   Michael Matthews    
Title:
  Director       Title:   Chief Financial Officer    

4